Citation Nr: 9907132
Decision Date: 03/17/99	Archive Date: 06/24/99

DOCKET NO. 98-09 996A              DATE MAR 17, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUE

Entitlement to an effective date prior to September 22, 1994, for
the grant of service connection for tinnitus. 

REPRESENTATION 

Appellant represented by: AMVETS 

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

Milo H. Hawley, Counsel

INTRODUCTION

The veteran had active service from July 1976 to July 1982 and from
September 1983 to March 1985.

This matter comes before the Board of Veterans'Appeals (BVA or
Board) on appeal from a June 1998 decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan,
that granted service connection for tinnitus effective September
22, 1994.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the RO.

2. The veteran was discharged from active service on March 29,
1985, and filed a claim for tinnitus on December 6, 1985.

3. The December 6, 1985, claim for service connection for tinnitus
remained pending until adjudicated by the June 1998 rating
decision.

CONCLUSION OF LAW

The requirements for an effective date of March 30, 1985, for
tinnitus have been met. 38 U.S.C.A. 5101, 5110, 5107 (West 1991);
38 C.F.R. 3.102,3.151, 3.400 (1998).

2 -


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was discharged from his second period of active service
on March 29, 1985. On December 6, 1985, he submitted a formal
application in the form prescribed by the Secretary. On this
application, in block 24, he indicated that the nature of the
sickness, disease or injury for which his claim was made and the
date each began was loss of hearing in both ears. In block 40 of
his formal application, a block provided for additional remarks
with the provider to identify his statements by their applicable
item number, the veteran wrote "Item. 24-partial loss of hearing in
both ears, progressively getting worse, ear's ring constantly." On
the basis of this record, the Board concludes that the veteran was
making a claim for loss of hearing in both ears and for constant
ringing in both ears. Further, the record supports a finding that
the veteran sufficiently identified the disability for which he was
seeking benefits, i.e., ringing in both ears (tinnitus).

The veteran's December 1995 claim for service connection for
tinnitus was not addressed by the February 1987 rating decision and
remained pending. He renewed his efforts to have service connection
for tinnitus established in September 1994 and a March 1995 rating
decision denied service connection for tinnitus. The veteran timely
appealed that decision and the issue of service connection for
tinnitus was remanded by the Board in January 1997. Service
connection for tinnitus was ultimately granted by a June 1998
rating decision, assigning an effective date of September 22, 1994.

The effective date of an award of compensation based on an original
claim is the day following separation from active service or the
date entitlement arose if the claim is received within one year
after separation from service. See 38 U.S.C.A. 51 10(b)(1); 38
C.F.R. 3.400(b)(2). On the basis of the veteran's reports with
respect to tinnitus and the medical evidence diagnosing tinnitus,
the Board concludes that it is at least as likely as not that the
veteran has had constant bilateral tinnitus since he was most
recently discharged from active service. Accordingly, since his
December 1995 claim was filed within one year of the March 1995

discharge, service connection for tinnitus the day following
discharge, March 30, 1985, is warranted.

ORDER

Subject to the laws and regulations controlling the payment of
monetary benefits, an. effective date of March 30, 1985, for the
grant of service connection for tinnitus is granted.

RAYMOND F. FERNER 

Acting Member, Board of Veterans' Appeals

4 -

